PER CURIAM.
In this foreclosure action, 2275 West Corporation [West] appeals (1) an order granting American Bankers Life Assurance Company’s emergency motion for sequestration of rents, and (2) a subsequent order denying a motion to vacate the sequestration order. West also seeks a writ of prohibition in connection with the denial of its motion for disqualification of the trial judge.
We find no significant procedural or substantive error in the trial court’s rulings on the motion for sequestration of rents. We, therefore, affirm the orders appealed.
Similarly, because we find no basis for judicial disqualification in this case, we deny the petition for writ of prohibition.